The opinion of the court was delivered by
Dixon, J.
An order for discovery in aid of execution, out of the Warren Common Pleas, was made November 25th, 1884. It directed the defendant to appear and make discovery on November 28th, 1884, at ten o’clock a. m. It was filed on the day of its allowance, and on the following day a copy of it was delivered to the defendant’s wife at his residence in Warren county. The defendant was not then at home, and did not return home until November 29th, 1884, nor was he in any way apprised of the purport of the order *428before the time set therein for his appearance. At the time so specified, the plaintiffs in execution produced witnesses, who were examined before the designated commissioner/ and, upon the testimony thus taken, without notice to the defendant, a receiver was appointed and proceedings against the defendant for contempt were instituted. . The certiorari brings up the whole matter for review.
The defendant was entitled to notice of the examination of witnesses, and, no other mode of notifying him being provided by statute, personal notice was requisite.’ For want of this, the proceedings were irregular (Seyfert v. Edison, 18 Vroom 428,) and must be set aside, with costs.